Exhibit 10.1

EIGHTH AMENDMENT TO THE FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT

THIS EIGHTH AMENDMENT TO FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of February 4, 2013, is entered into by
and among the following parties:

(i) FLEETCOR FUNDING LLC, as Seller (the “Seller”);

(ii) FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, as Servicer (the “Servicer”);

(iii) MARKET STREET FUNDING LLC (“Market Street”), as a Related Committed
Purchaser and as a Conduit Purchaser;

(iv) PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for Market Street’s
Purchaser Group;

(v) ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), as a Conduit Purchaser;

(vi) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Related Committed
Purchaser and Purchaser Agent for Atlantic’s Purchaser Group;

(vii) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells”), as a Related Committed
Purchaser and as Purchaser Agent for its Purchaser Group; and

(viii) PNC BANK, NATIONAL ASSOCIATION, as “Administrator”

(in such capacity, the “Administrator”).

BACKGROUND

A. The parties hereto are parties to that certain Fourth Amended and Restated
Receivables Purchase Agreement dated as of October 29, 2007 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Receivables Purchase Agreement”). Capitalized terms used and not otherwise
defined herein have the respective meaning assigned to such terms in the
Receivables Purchase Agreement.

B. The parties hereto desire to amend the Receivables Purchase Agreement on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is hereby amended as follows:

(a) The definition of “BP Receivable” set forth in Exhibit I to the Receivables
Purchase Agreement is replaced it in its entirety with the following:

“BP Receivable” means (a) any indebtedness and other obligations owed to
FleetCor or the Seller or any right of FleetCor or the Seller to payment from or
on behalf of BP (including, if applicable, in respect of any Excise Tax Return
Receivables), or any right to reimbursement for funds paid or advanced by
FleetCor or the Seller on behalf of BP (including, if applicable, in respect of
any Excise Tax Return Receivables), whether constituting an account, chattel
paper, payment intangible, instrument or general intangible, in each instance,
(i) arising out of or in connection with (x) the use of a credit or charge card
or information contained on or for use with such card, (y) the sale of goods or
(z) the rendering of services, or (ii) constituting amounts payable by licensees
and/or Excise Tax Return Receivables (whether or not earned by performance)
under the BP Card Issuing and Operating Agreement, and includes, without
limitation, the obligation to pay any finance charges, fees and other charges
with respect thereto and (b) any Receivable originated under or pursuant to an
agreement now existing or hereafter entered into between FleetCor and a
processor, which agreement FleetCor has identified in the “Notice of Clause B
Agreement” delivered by FleetCor to the Administrator on February 4, 2013 or in
any subsequent written notice delivered by FleetCor to the Administrator from
time to time thereafter substantially in the form of such February 4, 2013
notice (including without limitation, any such Receivable owing by a “Customer”
or “Cardholder” and arising from a “Card” “Transaction”, as such terms are
defined in such agreements); provided that FleetCor shall deliver to the
Administrator a copy of any such agreement with a processor promptly following
the effectiveness thereof. Indebtedness and other obligations arising from any
one transaction described above, including, without limitation, indebtedness and
other obligations represented by an individual invoice or agreement, shall
constitute a BP Receivable separate from a BP Receivable consisting of the
indebtedness and other obligations arising from any other transaction.

(b) The definition of “Chevron Receivable” set forth in Exhibit I to the
Receivables Purchase Agreement is amended by (i) replacing the phrase “in each
instance arising in connection with the sale of goods, the rendering of
services, amounts payable by licensees” where it appears therein with the new
phrase “in each instance, (i) arising out of or in connection with (x) the use
of a credit or charge card or information contained on or for use with such
card, (y) the sale of goods or (z) the rendering of services, or (ii)
constituting amounts payable by licensees” and (ii) adding the following proviso
to the end of the first sentence thereof: “; provided, however, that “Chevron
Receivable” shall exclude any BP Receivable”.

(c) The definition of “Eligible Receivable” set forth in Exhibit I to the
Receivables Purchase Agreement is amended by adding the following sentence to
the end of such definition:

Notwithstanding the foregoing, no BP Receivable described in clause (b) of the
definition thereof and originated under or pursuant to the Delayed Eligibility
Agreement (as defined in the “Notice of Clause B Agreement” delivered by
FleetCor to the Administrator on February 4, 2013 pursuant to such clause (b) of
“BP Receivable”) shall constitute an Eligible Receivable until March 1, 2013.

(d) The definition of “Facility Termination Date” set forth in Exhibit I to the
Receivables Purchase Agreement is amended by deleting the date “February 4,
2013” from where it appears therein and replacing it with “February 3, 2014”.

(e) The definition of “Receivable” set forth in Exhibit I to the Receivables
Purchase Agreement is amended by replacing the phrase “in each instance arising
in connection with the sale of goods, the rendering of services, amounts payable
by licensees” where it appears therein with the new phrase “in each instance,
(i) arising out of or in connection with (x) the use of a credit or charge card
or information contained on or for use with such card, (y) the sale of goods or
(z) the rendering of services, or (ii) constituting amounts payable by
licensees”.

SECTION 2. Address Changes. The Seller and the Servicer hereby notify the other
parties hereto that their and each Originator’s respective addresses for notices
under the Receivables Purchase Agreement and the other Transaction Documents
shall be the following:

5445 Triangle Parkway, Suite 400
Norcross, GA 30092
Attention: Eric R. Dey
Telephone: (678) 966-5562
Facsimile: (770) 449-3471

SECTION 3. Representations and Warranties of the Seller and Servicer. Each of
the Seller and the Servicer hereby represents and warrants, as to itself, to
each of the Administrator, each Purchaser and each Purchaser Agent as follows:

(a) the representations and warranties made by it in the Transaction Documents
are true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations or warranties were true and
correct as of such earlier date);

(b) no event has occurred and is continuing, or would result from the
transactions contemplated hereby, that constitutes a Termination Event or an
Unmatured Termination Event, and the Facility Termination Date has not occurred;

(c) the execution and delivery by such Person of this Amendment, and the
performance of each of its obligations under this Amendment and the Receivables
Purchase Agreement, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary corporate action on its part; and

(d) this Amendment and the Receivables Purchase Agreement, as amended hereby,
are such Person’s valid and legally binding obligations, enforceable in
accordance with its terms.

SECTION 4. Effect of Amendment. All provisions of the Receivables Purchase
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Receivables Purchase Agreement (or in any other Transaction Document) to
“this Receivables Purchase Agreement”, “this Agreement”, “hereof”, “herein” or
words of similar effect referring to the Receivables Purchase Agreement shall be
deemed to be references to the Receivables Purchase Agreement as amended by this
Amendment. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Receivables Purchase Agreement
other than as set forth herein.

SECTION 5. Effectiveness. This Amendment shall be effective as of the date
hereof upon the Administrator’s receipt of (a) counterparts of this Amendment
duly executed by each of the parties hereto, (b) counterparts of that certain
Fee Letter, dated as of the date hereof, by and among each Purchaser Agent, the
Seller and the Servicer and (c) confirmation that all fees due and payable as of
the date hereof under the Fee Letter have been paid in accordance with the terms
thereof.

SECTION 6. Miscellaneous. This Amendment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Amendment may be executed in any number of counterparts and by different parties
on separate counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Amendment by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

SECTION 8. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.

[Signatures begin on next page]

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

FLEETCOR FUNDING LLC, as Seller

By: /s/ Steve Pisciotta—
Name: Steve Pisciotta
Title: Treasurer

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, as
Servicer

By: /s/ Steve Pisciotta—
Name: Steve Pisciotta
Title: Treasurer






MARKET STREET FUNDING LLC, as a Conduit Purchaser and


as Related Committed Purchaser for its Purchaser
Group

By: /s/ Doris J. Hearn
Name: Doris J. Hearn
Title: Vice President


1

PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent

for Market Street Funding LLC’s Purchaser Group

By: /s/ William Falcon
Name: William Falcon
Title: Vice President


2

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit

Purchaser



      By: Credit Agricole Corporate and Investment Bank, as attorney-in-fact

By: /s/ Kostantina Korumpetis
Name: Kostantina Korumpetis
Title: Managing Director


By: /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director


3

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as

Related Committed Purchaser and Purchaser Agent for Atlantic Asset
Securitization LLC’s Purchaser Group

By: /s/ Kostantina Korumpetis
Name: Kostantina Korumpetis
Title: Managing Director


By: /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director


4

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Related

Committed Purchaser and Purchaser Agent for its Purchaser Group

By: /s/ Eero Maki
Name: Eero Maki
Title: Senior Vice President


5

PNC BANK, NATIONAL ASSOCIATION, as Administrator

By: /s/ William Falcon
Name: William Falcon
Title: Vice President


6